Case 3:17-cv-01104-VLB Document 82-57 Filed 05/15/19 Page 1 of 6




                  Exhibit 57
              Case 3:17-cv-01104-VLB Document 82-57 Filed 05/15/19 Page 2 of 6



From:               Stith, Kate [kate.stith@yale.edu]
Sent:               Sunday, April 26, 2015 9:17:50 PM
To:                 Rolena Adorno
CC:                 Jose_ Ca bra nes@ca 2 .usco u rts.gov
Subject:            RE: Susan Byrne preliminary materials and recommendations for dept review committee
Attachments:        KS redlines Request to lnvestigators.docx

Rolena:
         It does seem snarky for the Dean to ask you for something wanted by the "factfinders" without mentioning that
she was only asking because the factfinders wanted it! Why didn't they ask for it directly? Does this mean that
everything is being vetted by the Provost and the Dean? And are they or the factfinders sharing documents with other
people being interviewed, directly or indirectly? Is the promised anonymity only to those who are interviewed, but not
to those who provide documents outside of an interview? I wonder whether you might strategically take into your
confidence someone like Emily, asking her these reasonable questions--which will no doubt be shared with the
Provostial team. I know of no precedent (here or in Cuba) for a review like this, where the accusers are promised
anonymity but not those accused with respect to past communications to the University, where those who instigated
the Review are seeing everything in real time and act as agents of the outside reviewers, and where (possibly)
documents that the instigators had received prior to the Review process may be shared, directly or indirectly, with the
accusers--and where, for all we know, those accused are not informed of the accusations against them. Except one: we
know that there is the "acrimony" complaint. And, as Jose has said, the answer to that cannot be that those who are
acrimonious are victims, and those against whom they inveigh are guilty precisely because they are the targets of
acrimony!
         On the other hand, the Anibal documents that you have are really enlightening, and the factfinders and even the
Provost's team may genuinely want them in order to confront him about various events (such as the non-hiring of his
spouse) and behaviors. I suppose the answer is that they'll just have to recall Anibal after receiving the documents from
you? One way or another, though, he'll be asked questions based on them. So I ask: Why shouldn't he be asked about
them sooner rather than later?
         Whatever your decision on the 37-page document, I fear greatly that the Provost et al. will by dint of justifying-
the-Review make sure that he has someone's "scalp"-that would be Roberto to begin with, convicted of being a sexist
without the usual process or through any established channel. But it could also be your "scalp" to some extent as well.
The latter would be in the form of putting the department under some sort of receivership or "continued review," which
is untenable for you as Chair. This is a really disgusting thought, and I hope it is unwarranted.
         Best,
         Kate



Kate Stith
Lafayette 5. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511}
203/432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Sunday, April 26, 2015 7:00 PM
To: Stith, Kate
Subject: Re: Susan Byrne preliminary materials and recommendations for dept review committee

No bother, Kate, not at all! It is good for me, in the midst of this nightmare, to review how things go normally,




                                                                                                                      BYRNE005344
              Case 3:17-cv-01104-VLB Document 82-57 Filed 05/15/19 Page 3 of 6


in contrast to how they are going now.

And, anyway, it is I who has just now bothered you, yet again!

Rolena

On Sun, Apr 26, 2015 at 6:48 PM, Stith, Kate <kate.stith@yale.edu> wrote:
Yes, I know all about the tenure review committee; I just hadn't previously registered its title. Sorry to bother!
Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511}
203/432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Sunday, April 26, 2015 6:14 PM
To: Stith, Kate
Cc: Jose Cabranes; Noel Valis; Roberto Gonzalez Echevarria
Subject: Re: Susan Byrne preliminary materials and recommendations for dept review committee

Thanks, Kate! Point (4):

The departmental review committee normally consists of three departmental members, appointed by the chair of
department. They are charged to study the case and prepare the report on the candidate's teaching, research, and
scholarship, which they then present to the ladder faculty of the department for their discussion and vote. This
recommending vote, if positive, will send the candidacy to the Humanities Division for the next level of
review. If the ladder faculty's vote is negative, the candidacy will go no further. (This is what happened in the
Paulo Moreira tenure a year ago, in March, 2014.)

Normally the departmental review committee is internal to the department and is appointed by its chair.
Because Sue Byrne's failed research proposals created such friction (especially with me), I had requested (on
March 30) of the FAS dean permission to appoint a third party outside the department to the committee (instead
of serving, myself). I recommended Giuseppe Mazzotta, plus Roberto and Noel. (It's the first email in this
chain.) It is the departmental review committee's responsibility (normally) to decide who the external referees
(readers of the candidate's scholarship) will be; the departmental committee will make this selection, bearing in
mind the names that the candidate has given (I forwarded Sue Byrne's list of four names to Amy Hungerford,
along with Sue's cv and statement ofresearch plans on April 16).

Now that the FAS dean is involved (in what are normally internal departmental decisions), and will approve or
suggest alternatives to my recommendations for membership on the departmental committee, I have no idea
where things go from here.

Why did the FAS dean get involved? Because of Sue Byrne's complaints (which may well have been an element
in prompting the Departmental Climate Review), I believe the FAS dean got nervous. Also, Sue Byrne's
demand (April 1) that Roberto and l recuse ourselves from her tenure consideration altogether was another
factor.

More coming: Lynn Cooley has replied to me. (They are so sloppy over there, as you will see!)

Rolena

On Sun, Apr 26, 2015 at 3:19 PM, Stith, Kate <kate.stith@yale.edu> wrote:



                                                                                                                     BYRNE005345
              Case 3:17-cv-01104-VLB Document 82-57 Filed 05/15/19 Page 4 of 6


Fine by me! I think the emails to you were less than clear as to who the appointing authority is, and the role of the
approving authority. On point 4, what is the departmental review committee?

Kate Stith
Lafayette 5. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511}
203/432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Sunday, April 26, 2015 12:47 PM
To: Stith, Kate; Jose Cabranes; Noel Valis; Roberto Gonzalez Echevarria
Subject: Fwd: Susan Byrne preliminary materials and recommendations for dept review committee

FYI, or rather FY A (= for your amusement)!!!

None of you should read through this whole silly chain, but please DO READ my just-sent letter to Amy
Hungerford, Humanities Division Chair (plus FAS DeanTamar Gendler, plus another type of FAS dean, Jack
Dovidio).

Kate and Jose: You may take issue with my request that a reply to my four points be given directly and "not as
disembodied "principles." (Okay, that's a little insulting.) But l could not resist so stating, recalling the Provost's
cavalierly expressed sorrow for my "security concerns" (and not concerns for my personal safety?), when he
deliberately avoided answering my email about "Targeted vandalism". (It would required him to look at, and
thus acknowledge, the photo of the broken windows at my Hamden home).

When, and IF, I receive a reply from the admins (whomever) wearing their sterile surgical gloves, I will let you
know.

Rolena


---------- Forwarded message----------
From: Rolena Adorno <rolena.adorno@yale.edu>
Date: Sun, Apr 26, 2015 at 12:28 PM
Subject: Fwd: Susan Byrne preliminary materials and recommendations for dept review committee
To: "Hungerford, Amy" <amy.hungerford@vale.edu>, FAS Dean <fas.dean@yale.edu>,
"John.Dovidio@yale.edu" <John.Dovidio@yale.edu>

Dear Amy,

Following up on our mid-April correspondence, I write to you to make note of important items on the "Calendar
for the Promotion and Tenure Process" that you sent to me and other chairs on March 27, 2015.

I understand that the formation of the departmental review committee on the Susan Byrne tenure consideration
will have to wait until the Departmental Climate Review is completed. I also understand that the members of
the Byrne departmental tenure review committee will be appointed not by me as chair but rather by the FAS
Dean. (Tamar to me, April 13, 2015: "The FAS Dean's Office will not make any final decisions about the composition
of the review committee until the climate review that is currently underway in Spanish and Portuguese is completed.")

Hence, the Calendar's stated-goal dates will be postponed:




                                                                                                                        BYRNE005346
               Case 3:17-cv-01104-VLB Document 82-57 Filed 05/15/19 Page 5 of 6


(1) "Dept. Review Committee Selected:" This will take place well beyond your stated goal of April 15.

I assume, therefore, that two other dated actions on your Calendar will be postponed accordingly:

(2) "Referees & comparison candidates identified", for which the deadline is stated as: "May 1 (referee names
only")

(3) "Referees secured," for which the Calendar states: "By June l."

In light of these already-commenced delays, I will appreciate receiving a letter--whether from you, or Jack, or
Tamar---that confirms the following four points, stated not as disembodied "principles", but rather as directly as
I state them here:

(1) that there will be multiple postponements of deadlines in the consideration of the Byrne case (please state
which ones);

(2) that, although chair of the department, I am not responsible for these postponements,

(3) that 1, as chair, am to take no action whatsoever regarding the Byrne tenure consideration without
notification by the FAS Dean, and

(4) that the identification and selection of the external referees will be carried out by the departmental review
committee at such time as they have been appointed by the FAS Dean and convened by whomever the FAS
dean designates.

I will appreciate having these four points stated to me in writing--as clearly as possible and as soon as possible.

Many thanks,

Rolena


---------- F orwardcd message ----------
From: Rolena Adorno <rolena.adorno@yale.edu>
Date: Thu, Apr 16, 2015 at 8:26 AM
Subject: Re: Susan Byrne preliminary materials and recommendations for dept review committee
To: "Hungerford, Amy" <amy.hungerford@vale.edu>

Understood, Amy! That is, that is exactly my understanding, too.

Many thanks for acknowledging receipt,

Rolena

On Thu, Apr 16, 2015 at 8:23 AM, Hungerford, Amy <amv.hungerford@yale.edu> wrote:
Hello, Rolena. Thank you for these materials. Since, as I understand it, the formation of the review committee will have to wait
until the conclusion of the climate survey, I would like simply to confirm receipt of Prof. Byrne's materials and your
recommendations for the review committee, but cannot approve the committee composition at this time.

With thanks,
Amy

Amy Hungerford
Professor of English and American Studies
Divisional Director of the Humanities




                                                                                                                           BYRNE005347
                Case 3:17-cv-01104-VLB Document 82-57 Filed 05/15/19 Page 6 of 6


Master, Morse College
Yale University



From: Rolena Adorno <rolena.adorno@yale.edu>
Date: Thursday, April 16, 2015 at 6:56 AM
To: Amy Hungerford <amy.hungerford@yale.edu>
Subject: Susan Byrne preliminary materials and recommendations for dept review committee

Professor Amy Hungerford
Director, Division of the Humanities

Good morning, Amy.

I attach for you here the preliminary materials requested of, and received from, Associate Professor on Term Susan Byrne in
preparation for her tenure consideration.

I have been asked by FAS Dean Tamar Gendler to provide you with my recommendations for the membership of the
departmental review committee. They are: Professor Roberto Gonzalez Echevarria, Sterling Professor of Hispanic and
Comparative Literatures, Professor Noel Valis, Professor of Spanish, and Professor Giuseppe Mazzotta, Sterling Professor of
Italian Language and Literature and world expert (Yale's best) on Medieval and Renaissance literary culture.

Many regards,

Rolena Adorno
Sterling Professor of Spanish
Chair, Department of Spanish and Portuguese




                                                                                                                         BYRNE005348
